 REDMOND PLASTICS, INC.487Redmond Plastics, Inc.,andTextile Workers' Union ofAmerica,AFL-CIO. Case 3-CA-3480December 28, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn May 22, 1969, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the National Labor Relations Act, as amended,and ordering the Respondent to cease and desisttherefrom and to bargain with the Union.On August 5, 1969, the Board advised the partiesthat it intended to reconsider its earlier decision inlight of the Supreme Court's opinion inN.L.R.B. v.Gissel Packing Company,395 U.S. 575, and invited allparties, including the General Counsel, to file state-ments of position. Such statements have been receivedfrom the Respondent and the Charging Party.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board, having again reviewed the entire record,including the statements of position submitted by theRespondent and the Charging Party, has decided toadhere to its original decision. Thus, for the reasonssubstantially set forth therein, we find that theRespondent's refusal to bargain with the Union andits insistence upon an election violated Section 8(a)(5)of the Act, and that a bargaining order is warranted.However, in view of the Supreme Court's interveningopinion inGissel Packing Co., supra,and our owndecision inArthur F. Derse, President and Wilder Mfg.Co., Inc ,2we believe that some additional commentsare in order.THE FACTSBased on the credited evidence, and as more fullyset forth in the Trial Examiner's Decision, it appearsthat the Union began its organizational drive onMarch 27, 1968, and by March 29 had obtainedsigned authorization cards from a majority of theRespondent'sproductionandmaintenanceemployees.3At 7:30 a.m. on April 1,Lamb and Sherman, thetwo union representatives,and a committee of threeemployees met with Respondent'spresident,Red-mond.At the same time,a group of 12 employees, asinstructed by the Union,remained outside the plantand did not go to work.At the meeting,Lamb andSherman introduced themselves as representatives ofthe Union and stated they represented a majority andwere ready to establish it by card proof.They askedwhether Redmond would like to check the cards andhe said he would.Lamb handed about 16 cards toRedmond who looked through them and commentedthat 1 was a part-time employee.Lamb asked whetherRedmond found the signatures to be authentic andRedmond replied he thought they were.Lamb statedthat if Redmond needed further proof he could seethat no one was in the plant.On Lamb's furtherinquiriesRedmond agreed he believed the Unionrepresented a majority and agreed he would recognizethe Union.Theyagreed on April 4 as a time to meet fornegotiations.Redmond again looked through thecards and commented on his assumption that thecommittee present would be sitting with the Union inthe negotiations.Lamb suggested that there should bean interim agreement to cover the understanding asreached and Redmond agreed.Sherman left toprocure a writing tablet from Lamb'scar andthereafter the employee members of the committeeand the other employees clocked in for work. WhenSherman returned,Lamb composed in longhand adraftof a recognition agreement, reading it toRedmond as he went along.Redmond found thelanguage acceptable but stated that the negotiationswould work both ways, that there would be no morefree coffee for employees and no more short days orpaid time on inventory days.Redmond then agreed tohave his secretary type the draft but told the twounion representatives that he would have to talk withthe Chicago officers of the Company(Western Felt,majority stockholder in Respondent)before he signedit.They agreed to meet later that same day at 10 a.m.and the draft was handed to Redmond's secretary tobe typed.The agreement read:Ido hereby recognize the Textile Workers Unionof America,AFL-CIO asthe bargaining agent ofthe employees of Redmond Plastics, Incorporated.Proof has been shown me of a signed majority ofmy employees on thisday April 1,1968. I agree tonegotiate with the Textile[sic ]Workers Union ofAmericaA.F.L.-C.I.O. All conditions concerningthe employees employment will remain status-quo1176 NLRB No 10Union held valid authorization cards from a majority of the employees in2 185 NLRB No 76an appropriateunit at the time of its request for recognition and3We hereby reaffirm our earlier findings and conclusions that thebargaining187 NLRB No. 60 488DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil an agreement is reached between the twoparties. April 4, 1968 is the first day of negotiationsbetween the TextileWorkers and RedmondPlastics, Incorporated.At the 10 a.m. meeting on April 1, the interimagreement was produced. Redmond informed Lamband Sherman that because of the time differential hehad been unable to contact the Chicago office, andthat he desired to discuss the matter with that officebefore signing the recognition agreement.At 4 p.m. on April 1, as agreed, Lamb and Shermanreturned to Redmond's office. Redmond told them hehad talked with his attorney in Chicago and had beenadvised to seek a consent-election agreement. Uponthe union inquiry, Redmond repeated that he did notdoubt the Union's majority. Redmond also stated thathe had informed his attorney of everything that hadtaken place that morning, including looking at thecards and agreeing to recognize the Union. Indeed,Redmond admitted informing the attorney that theemployees had not come to work that morning andthat his doubt was really an inability to understandhow his employees could get involved in such amatter.It appears that on the evening of April 1 Redmondwas approached by employee Irene Hermanent whoclaimed to speak for some of the girls. Hermanentinformed Redmond they did not want the Union andwanted to know how they could get their cards back.Redmond replied that the only solution he knew wasby secret ballot election to be held by the NLRB. Italso appears that the following morning employeesMander and the Hotel brothers also asked Redmondabout the possibility of getting their cards back andfurther informed Redmond that some of the employ-eeswere not quite sure they wanted the Union.Redmond again indicated the solution to the dilemmawould be to vote in an election.CONCLUSIONThe issue thus presented is: Whether the Employer,having satisfied himself that the Union represented amajority of its employees in an appropriate unit (afterchecking the signatures on the Union's authorizationcards and noting the employees' concerted refusal toclock in at their regular time) and having agreed torecognize and bargain with the Union, violatedSection 8(a)(5) of the Act by refusing thereafter tobargain with the Union, and, on advice of counsel,insisting upon an election on the ground that itdoubted the Union's majority, without, however,committing unfair labor practices (except the unlaw-ful refusal to bargain) which would impede theBoard's election processes? This question was longago answered affirmatively inSnow & Sons4and otherBoard and court decisions.InSnow & Sons, supra,the employer, when firstconfronted by the union's recognition demand basedon authorization cards allegedly signed by a majorityof his employees in the appropriate unit, refused theunion's demand on the grounds that it doubted theunion's assertedmajority status and requested aBoard election. Subsequently, however, the employeragreed to have an independent check made of theemployee signatures on the union authorization cards,which check established that a majority of theemployees indeed desired to be represented by theunion.Therefore, since the employer no longerentertained a reasonable doubt as to the union'smajority support, the Board held that the employer'scontinued refusal to recognize the union and insist-ence upon an election, without a valid groundtherefor, violated Section 8(a)(5).The facts in the instant case are even stronger thanthose inSnow & Sons, supra,for finding that theRespondent's refusal to bargain with the Unionviolated Section 8(a)(5). For here the Employer'spresident, after checking the authenticity of signedauthorization cards presented by the Union andnoting the absence from the plant of virtually all unitemployees, not only acknowledged as fact that theUnion represented a clear majority of its employees,but actually recognized the Union and agreed on adate on which to commence bargaining. Later thatday, after discussing the situation with Respondent'smajority stockholder and counsel, the Respondent'spresident reneged on its earlier recognition of, andagreement to bargain with, the Union and insistedupon a Board election on the grounds that it doubtedthe Union's majority status.On the foregoing facts, the Respondent's assertionof "good faith doubt" was clearly contrived andwholly specious and should, therefore, be given nocredence. To hold otherwise would be to make amockeryoftheBoard'sorderlyelectionprocesses-whose essential function is to resolvelegitimatedisputes concerning the desires of amajority of the employer's employees to be represent-ed by a union. However, where, as here, a largemajority of the employees have convincingly demon-strated to their employer their desire to be representedby the union, and the employer's chief executiveofficer has acknowledged this to be so and agreed on adate to commence bargaining, it appears that noissues remain which would warrant postponing theemployer's duty to bargain pending the outcome of anelection. In these circumstances, the Board should not4 134 NLRB709, enfd 308 F 2d 687 (C A 9), cited withapproval inGissel Packing Co, Inc,395 U S 575 at 593, 594 REDMOND PLASTICS, INC.489permit its election processes to be used as a loopholein the law through which an employer may lawfullydelay his bargaining obligation and thereby deny hisemployees their statutory right under Section 7 tobargain collectively.This conclusion is consistent with the SupremeCourt's views inGissel,supra,and the Board's recentdecision inWilderMfg. Co.,Inc., supra.InGisseltheSupreme Court approved our holding inSnow & Sons,supra,that Section 8(a)(5) is violated where,as here,the employer, having recognized and agreed tobargainwith the union after satisfying himselfconcerning the union's majority status, reneges on hisagreement and requests an election on the assertedground that he doubts the union'smajority. InWilder,supra,the Board found an 8(a)(5) violation becausethe employer,having independent knowledge of theunion'smajority support,nevertheless refused recog-nition and evidenced no ". . . genuine willingness. . . to resolve any lingering doubts which might haveremained as to majority status by resort to the Board'selection procedures."In the instant case,it is difficultto see that the Respondent's request for an electionindicated such genuine willingness to resolve "anylingering doubts" concerning the Union'smajoritywhen,in fact,no such doubts lingered.For, accordingto the credited evidence,Respondent'spresident,Redmond,even after requesting an election,repeatedthat he had no doubt as to the Union'smajoritystrength.Accordingly,we reaffirm the findings and remedyprovided in the original Decision and Order herein.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole,theNationalLaborRelationsBoard reaffirms its OrderofMay22, 1969,in thisproceeding.CHAIRMAN MILLER,dissenting:My colleagues deny that dismissal of the complaintherein would be consistent withGissel5andWilder,sand assert instead that this case should be controlledbySnow & Sons,134 NLRB 709, enfd.308 F.2d 687(C.A. 9).I am persuaded to the contrary and would hold thatthe facts here do not fit the decisional law ofSnow &Sons.While a representative of Respondent hereindicated an initial willingness to accept the cards asproof of majority status,it is perfectly clear that headvised the Union that he could not grant therequested recognition without further consultation bytelephone with others.? The draft recognition agree-ment was not signed,in the first instance for preciselythis reason,and there was no misunderstandingbetween the parties on this point.It is equally clear that Respondent's representative,after such consultation, did not cause the draft to besigned, and instead sought a consent-election agree-ment.Thus the final commitment for recognition didnot materialize,andSnow & Sonsdoes not apply.As the Courtheld inGissel,an employermay,butneed not,accept cards as proof of majority status. Andas we said inWilder,we will respect an employer'swillingness to resolve majority status questions byresort to our procedures even when confronted withevidence in addition to cards, in the absence ofindependent unfair labor practices.Since there was noSnow & Sonscommitment,this case fits squarelywithin these principles, and I would dismiss.5N L R Bv Gissel PackingCompany,395 U S 575seek legal advice.Itisperfectly clear, however, that some further6WilderMfg Co,185 NLRB No 76consultation was required and that the parties were to meet later to receive7The testimony is in some conflict as to whether he advisedthe UnionRespondent's final position(which the Union doubtless hoped, but did notthat he had to consult other officers of theCompany orwhether he had toknow, would be the signed written recognition agreement)